DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 9 and 25 are objected to because of the following informalities:  
With regard to claim 1: It appears the limitation “an edge” found in line 13 should be --the first edge-- of the first building surface. Note that the claim subsequently recites a ridge of the retaining fastener configured to engage the groove of the first edge (emphasis added).  
With regard to claim 5: It appears the limitation “an edge” found in line 11 should be –the second edge-- of the first building surface. Note that the claim subsequently recites a notch of the retaining fastener configured to engage the tongue of the second edge (emphasis added).  
With regard to claim 9: Line 7, it appears the limitation “a groove” should be --the groove--.
With regard to claim 25: Line 1, it appears the limitation “the attachment clip” should be --the first attachment clip-- for consistency of the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
With regard to claim 23: Line 2, the limitation “the retaining clip” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the first attachment clip--.
With regard to claims 27 and 29: The claim is dependent upon cancelled claim 4. For the purpose of examination, the claims are considered to be dependent upon independent claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US 9,410,566 B2).
With regard to claim 1: Kikuchi et al. discloses a building surface panel kit for attachment to a support structure (W) (fig. 6), the building surface panel kit comprising:
a first building surface panel (50) extending in a first direction from a first end (at rear face) to a second end (at front face), the first building surface panel (50) having a front face, a rear face, a first edge including a groove (A), and a second edge including a tongue (52 and 52b) configured to be inserted into the groove (A) of another building surface panel (fig. 6); and
a first attachment clip (1) configured to secure the first building surface panel (50) to the support structure (W), the first attachment clip (1) including:
a clip body (3, main body portion) (fig. 6),

an attachment surface (rear surface) coupled to the clip body (3) and configured to be secured to the support structure (W) (fig. 6), and
a retaining fastener (42 or 43) coupled to the clip body and configured to engage the first edge of the first building surface panel (50), the retaining fastener (42 or 43) including a ridge (42b or 43b) disposed on the first arm that is configured to engage the groove (A) of the first edge of the first building surface panel (50) (fig. 6).	

    PNG
    media_image1.png
    931
    463
    media_image1.png
    Greyscale

Fig. 6: Kikuchi et al. (US 9,410,566 B2)
With regard to claim 2: Kikuchi et al. discloses that the first building surface panel (50, lower siding board) is one of a siding panel or a wall panel (fig. 6).
With regard to claim 6: Kikuchi et al. discloses that the first building surface panel (50) includes a hollow structural body including a front wall forming the front face and a rear wall forming the rear face (fig. 6).
With regard to claim 7: Kikuchi et al. discloses that the hollow structural body of the first building surface panel (50) is an extruded member (col. 3, lines 48-53).
However, it is noted that hollow structural body being “extruded” is product by process limitation.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
With regard to claim 8: Kikuchi et al discloses that the first attachment clip (1) is one of a plurality of attachment clips (1) including a first group of attachment clips and a second group of attachment clips,
wherein the retaining fastener (42 or 43) of each attachment clip (1) in the first group of attachment clips includes a ridge configured to engage the groove (A) of the first edge of the first building surface panel (50) (col. 4, lines 20-32; fig. 6), and
wherein the retaining fastener (41) of each attachment clip (1) in the second group of attachment clips includes a notch configured to receive the tongue (52 and 52b) of the second edge of the first building surface panel (50) (col. 4, lines 20-32; fig. 6).
With regard to claim 23: Kikuchi discloses that the clip body includes an aperture (31, nail hole) configured to receive a mechanical fastener (nail) for fastening the retaining clip (1) to the support structure (W) (fig. 2A; col. 5, lines 48-53).
With regard to claim 24: Kikuchi discloses that the aperture (31) extends form a front face of the clip body to the support structure (W) (fig. 2A; col. 5, lines 48-53).
With regard to claim 25: Kikuchi discloses the first attachment clip (1) further includes a foot (2) attached to the clip body, and wherein the attachment surface is disclosed on the foot (fig. 3)
With regard to claim 26: Kikuchi discloses that the foot (2) extends form the clip body (fig. 3).

Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. 
Regarding claims 1-2 and 6-8, Applicant argues that the strip plates of Kikuchi’s fixing device does not extend laterally form the clip body in the direction that a building surface panel extends. 
Examiner respectfully disagrees, it is submitted that the claims do not specify the location of the first and second ends.  It is noted that a first direction from a first end at a rear face of the first building surface panel to a second end at a front face of the first building surface panel of Kikuchi, wherein the first arm (42a or 43b) extends laterally from the clip body in the first direction (toward the front face) would read upon the claim 1 (fig. 6).

Allowable Subject Matter
Claims 5, 9 and 12 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633